Exhibit 10.1

EXECUTION VERSION

AMENDMENT TO TRANSITION AND GENERAL RELEASE AGREEMENT

THIS AMENDMENT TO TRANSITION AND GENERAL RELEASE AGREEMENT (this “Amendment”),
is made as of November 19, 2020 (the “Effective Date”) and amends that certain
Transition and General Release Agreement (the “Agreement”) dated as of
February 27, 2020, by and among Cushman & Wakefield plc (together, with its
subsidiaries, the “Company”) and Duncan Palmer (the “Executive”). Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement.

RECITALS

WHEREAS, the Company and the Executive previously entered into the Agreement;

WHEREAS, pursuant to Section 15 of the Agreement, the Agreement may be amended
with the written consent of the Executive; and

WHEREAS, the Company and the Executive desire to amend the Agreement as set
forth herein, effective as of the Effective Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1.    Section 1(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

  (a)

Separation Date. The Executive’s employment will terminate effective upon
February 28, 2021 (the “Separation Date”). Prior to the Separation Date, the
Executive shall continue to be employed pursuant to the Employment Agreement,
provided that if, prior to the Separation Date, the Executive resigns from
employment without “Good Reason” (as defined in the Employment Agreement) or
“Cause” (as defined in the Employment Agreement) occurs, then the provisions in
this Agreement related to the Consulting Period and the compensation and
benefits provided in Section 3 hereof shall have no effect. If the Executive is
terminated by the Company without Cause or resigns for Good Reason prior to the
Separation Date, then the provisions in this Agreement related to the Consulting
Period shall have no effect and the provisions of Section 3 in this Agreement
shall apply as though the Separation Date occurred on the actual date of the
Executive’s termination of employment, including for purposes of prorating any
payments provided in Section 3. The Parties acknowledge and agree that (i) the
Separation will be effective as of the Separation Date, and (ii) the Employment
Agreement shall be terminated in its entirety and have no further effect as of
the Separation Date, except for those provisions that expressly survive
termination and as otherwise provided by this Agreement. The Parties agree that,
following the Effective Date, the Executive shall not be entitled to any
severance or other post-employment compensation pursuant to the Employment
Agreement or otherwise in connection with the Executive’s termination of
employment, except as expressly provided in this Agreement.

2.    Section 1(d) of the Agreement is hereby deleted in its entirety and
replaced with the following:



--------------------------------------------------------------------------------

  (d)

Consulting Period. For the period following the Separation Date until
December 31, 2021 (the “Consulting Period”), (i) the Executive will continue to
provide services in good faith as a consultant to the Company, as reasonably
requested by the board of directors of the Company (the “Board”) or the
Company’s Chief Executive Officer (the “CEO”), (ii) the Executive will continue
to have access to his Company computer and the Company’s other IT resources,
subject to the Company’s written policies in effect from time to time, and other
resources necessary to perform the consulting services requested by the Board or
the CEO, and (iii) the Executive will be reimbursed for reasonable expenses
incurred in connection with the provision of his consulting services, consistent
with the Company’s reimbursement policies.

3.    Section 3(g) of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

  (g)

Consulting Fees. During the Consulting Period, the Executive shall serve as an
independent contractor of the Company and receive monthly consulting fees
(payable in arrears) at a rate that would result in aggregate payments totaling
$1,050,000 for the Consulting Period, prorated for any partial periods of
service during the Consulting Period.

4.    Section 17 of Exhibit A to the Agreement is hereby deleted in its entirety
and replaced with the following:

 

  17.

Consulting Period. The Company will retain the Consultant pursuant to the terms
of this Agreement, and the Consultant will provide the Services (as defined in
Section 19), for the period following the Separation Date until December 31,
2021. The period of time between the Separation Date and the termination of the
Consultant’s service relationship with the Company is referred to herein as the
“Consulting Period.”

5.    Section 18 of Exhibit A to the Agreement is hereby deleted in its
entirety.

6.    Section 20(a) of Exhibit A to the Agreement is hereby deleted in its
entirety and replaced with the following:

 

  (a)

Monthly Fee. During the Consulting Period, the Consultant shall serve as an
independent contractor of the Company, and the Company will pay the Consultant,
for the Services rendered hereunder, a monthly consulting fee, payable in
arrears, at a rate that would result in aggregate payments totaling $1,050,000
for the Consulting Period, prorated for any partial periods of service during
the Consulting Period (the “Monthly Fee”). Any portion of the Monthly Fee earned
but not paid at the time of termination of this Agreement will be paid within 15
days thereafter.

7.    The Executive acknowledges and agrees that “Good Reason” under the
Employment Agreement has not occurred as a result of this Amendment.

8.    The Executive hereby reaffirms Section 4 of the Agreement and acknowledges
and agrees that, for purposes of determining the commencement of any
post-termination restricted periods in connection with the Restrictive
Covenants, any such periods will take into account this Amendment.

 

2



--------------------------------------------------------------------------------

9.    This Amendment shall only serve to amend and modify the Agreement to the
extent specifically provided herein. All terms, conditions, provisions and
references of and to the Agreement which are not specifically modified, amended
and/or waived herein shall remain in full force and effect and shall not be
altered by any provisions herein contained. All prior agreements, promises,
negotiations and representations, either oral or written, relating to the
subject matter of this Amendment not expressly set forth in this Amendment are
of no force or effect.

10.    This Amendment shall not be amended, modified or supplemented except by a
written instrument signed by the parties hereto. The failure of a party to
insist on strict adherence to any term of this Amendment on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Amendment.
No waiver of any provision of this Amendment shall be construed as a waiver of
any other provision of this Amendment. Any waiver must be in writing.

11.    This Amendment shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Executive, and the successors and assigns of the Company.

12.    This Amendment may be executed and delivered in any number of separate
counterparts, each of which will be deemed an original and all of which taken
together will constitute one and the same agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

DATED: November 19th, 2020     By:  

/s/ Duncan Palmer

      Duncan Palmer

 

DATED: November 19th, 2020     CUSHMAN AND WAKEFIELD, plc     By:  

/s/ Michelle Hay

    Name:   Michelle Hay     Title:   Chief Human Resources Officer

Signature Page